Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 09/27/2019 in which claims 1-13 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


     Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayley et al., (US 2015/0149218), (hereinafter, Bayley) in view of Pal et al., (US 2017/0053461), (hereinafter, Pal).

Regarding claims 1, 10 and 12, Bayley discloses a mobile apparatus that is connectable to a portable terminal apparatus/system/program and is mounted on a mobile object, the mobile apparatus, comprising:
 an interface which acquires impact information indicating that an impact equal to or greater than a preset threshold is applied to the terminal apparatus (= sending a notification to device 138A-138N after a vehicle 102 crash event, see [0053- 54, 0043 and 0057-58]).
Bayley explicitly fails to disclose the claimed limitations of: 
“a display controller which performs selection notification for selecting cancel of external notification corresponding to the impact information in a case where the impact information is acquired; an operation controller which accepts the selection of cancel; and a status management/information processing module which cancels the notification in a case where the selection of cancel is accepted.”
However, Pal, which is an analogous art, equivalently disclose the claimed limitations of:  
“a display controller which performs selection notification for selecting cancel of external notification corresponding to the impact information in a case where the impact (= Fig. 5A and 5B includes a display that shows a possible collision detection; countdown time before a notification is sent; and a user selection button option for cancellation and prevention of notification/phone call, see [0125, 0106 and 0018]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal with Bayley for the benefit of achieving a communication system that includes vehicle telematics devices for collecting report accident events.

Regarding claim 2, as mentioned in claim 1, Bayley explicitly fails to disclose the mobile apparatus wherein the status management/information processing module cancels the notification in a case where the selection of cancel is accepted within a preset time from the timing when the impact information is acquired, and executes the notification in a case where the selection of cancel is not accepted within the time from the timing.
However, Pal, which is an analogous art, equivalently disclose the mobile apparatus wherein the status management/information processing module cancels the notification in a case where the selection of cancel is accepted within a preset time from the timing when the impact information is acquired, and executes the notification in a case where the selection of cancel is not accepted within the time from the timing 
(= countdown time before a notification is sent; and a user selection button option for cancellation and prevention of notification/phone call, see [0125 and 0106]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal with Bayley for the benefit of achieving a communication system that includes vehicle telematics devices for collecting report accident events.
Regarding claim 3, as mentioned in claim 1, Bayley explicitly fails to disclose the mobile apparatus wherein the operation controller is an operation unit that is provided in the mobile apparatus for another operation purpose and in which the operation purpose is changed to an acceptance of the selection of cancel, and  3 DOCS 125587-004US1/3784952.1Attorney Docket No. 125587-004US1 the status management/information processing module cancels the notification in a case where the selection of cancel is accepted by the operation unit. 
However, Pal, which is an analogous art, equivalently disclose the mobile apparatus wherein the operation controller is an operation unit that is provided in the mobile apparatus for another operation purpose and in which the operation purpose is changed to an acceptance of the selection of cancel, and  3 DOCS 125587-004US1/3784952.1Attorney Docket No. 125587-004US1 the status management/information processing module cancels the notification in a case where the selection of cancel is accepted by the operation unit (see, Fig. 5A-5B and [0125 and 0106]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal 

Regarding claim 4, as mentioned in claim 1, Bayley explicitly fails to disclose the mobile apparatus wherein the operation controller comprises: the operation unit provided in the mobile apparatus for another operation purpose and in which the operation purpose is changed to acceptance of the selection of cancel; and the operation unit provided in the mobile apparatus for another operation purpose and in which the operation purpose is changed to execution of the notification, and the status management/information processing module cancels the notification in a case where the selection of cancel is accepted by the operation unit, and executes the notification in a case where the execution of the notification is accepted by the operation unit.  
However, Pal, which is an analogous art, equivalently disclose the mobile apparatus wherein the operation controller comprises: the operation unit provided in the mobile apparatus for another operation purpose and in which the operation purpose is changed to acceptance of the selection of cancel; and the operation unit provided in the mobile apparatus for another operation purpose and in which the operation purpose is changed to execution of the notification, and the status management/information processing module cancels the notification in a case where the selection of cancel is accepted by the operation unit, and executes the notification in a case where the execution of the notification is accepted by the operation unit (see, Fig. 5A-5B and [0125 and 0106]). 


Regarding claim 5, as mentioned in claim 1, Bayley explicitly fails to disclose the mobile apparatus wherein the operation controller is a sensor provided at a contactable position on an outer surface of a housing of the mobile apparatus, and the status management/information processing module cancels the notification in a case where the selection of cancel is accepted by the sensor.  
However, Pal, which is an analogous art, equivalently disclose the mobile apparatus wherein the operation controller is a sensor provided at a contactable position on an outer surface of a housing of the mobile apparatus, and the status management/information processing module cancels the notification in a case where the selection of cancel is accepted by the sensor (see, Fig. 5A-5B and [0125 and 0106]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal with Bayley for the benefit of achieving a communication system that includes vehicle telematics devices for collecting report accident events.

Regarding claims 6, 9, 11 and 13, Bayley discloses a portable terminal apparatus/system/program that is connectable to a mobile apparatus mounted on a mobile object, the terminal apparatus comprising:
  4 DOCS 125587-004US1/3784952.1Attorney Docket No. 125587-004US1a sensor which detects whether an impact equal to or greater than a preset threshold is applied (= sending a notification to device 138A-138N after a vehicle 102 crash event, see [0053- 54, 0043 and 0057-58]);
 a notification status management/information processing module which performs external notification corresponding to the impact in a case where the impact is applied (= user notification module 136 may receive the determined severity and/or the predetermined crash threshold of the crash event involving vehicle 102, see, [0053] ; and user notification module 136 of notification system 132 may determine which of the predetermined group of users 104A-104N may receive notifications regarding the crash event involving vehicle, see [0050 and 0053]).
Bayley explicitly fails to disclose the claimed limitations of: 
“a selection notification status management/information processing module which causes the mobile apparatus to perform selection notification for selecting cancel of the notification; and an interface which acquires, from the mobile apparatus, cancel selection information indicating that the selection of cancel for the selection notification has been accepted by the mobile apparatus, wherein the notification status management/information processing module performs the notification in a case where the cancel selection information is not acquired, and cancels the notification in a case where the cancel selection information is acquired.  
Pal, which is an analogous art, equivalently disclose the claimed limitations of:  
“a selection notification status management/information processing module which causes the mobile apparatus to perform selection notification for selecting cancel of the notification; and an interface which acquires, from the mobile apparatus, cancel selection information indicating that the selection of cancel for the selection notification has been accepted by the mobile apparatus, wherein the notification status management/information processing module performs the notification in a case where the cancel selection information is not acquired, and cancels the notification in a case where the cancel selection information is acquired” (= Fig. 5A and 5B includes a display that shows a possible collision detection; countdown time before a notification is sent; and a user selection button option for cancellation and prevention of notification/phone call, see [0125, 0018 and 0106]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal with Bayley for the benefit of achieving a communication system that includes vehicle telematics devices for collecting report accident events.

Regarding claim 7, as mentioned in claim 6, Bayley explicitly fails to disclose the terminal apparatus wherein the notification status management/information processing module performs the notification in a case where the cancel selection information is not acquired within a preset time from the timing at which the application of the impact is 
However, Pal, which is an analogous art, equivalently disclose the mobile apparatus wherein the notification status management/information processing module performs the notification in a case where the cancel selection information is not acquired within a preset time from the timing at which the application of the impact is detected, and cancels the notification in a case where the cancel selection information is acquired within the time from the timing (see, Fig. 5A-5B and [0125 and 0106]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal with Bayley for the benefit of achieving a communication system that includes vehicle telematics devices for collecting report accident events.

Regarding claim 8, as mentioned in claim 6, Bayley explicitly fails to disclose that the terminal apparatus further comprising: a display controller which performs the selection notification; and an operation controller which accepts selection of cancel for the 5 DOCS 125587-004US1/3784952.1Attorney Docket No. 125587-004US1 selection notification, wherein the notification status management/information processing module cancels the notification in a case where the cancel selection information is acquired or in a case where the selection of cancel is accepted. 
However, Pal, which is an analogous art, equivalently disclose the mobile apparatus wherein the notification status management/information processing module performs the notification in a case where the cancel selection information is not acquired within a preset time from the timing at which the application of the impact is (see, Fig. 5A-5B and [0125 and 0106]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pal with Bayley for the benefit of achieving a communication system that includes vehicle telematics devices for collecting report accident events.

                                     CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.